DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on August 17, 2020.  Claims 31-50 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 1 of the claim recites the limitation of "the intermediate portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 39, 40, 42, and 43 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kotula et al. (US 5846261, hereinafter Kotula).
Concerning claims 39 and 40, the Kotula et al. prior art reference teaches an embolic device for treatment of a patient’s vasculature (Figure 6), the device comprising: a single layer braided structure comprising an interior volume (Figure 6; 50) surrounded by a plurality of wires (Column 5, Lines 4-10) that are secured relative to each other at proximal and distal end portions of the structure to form respective proximal and distal hubs (Figure 6; 60), the proximal and distal hubs disposed exterior to the interior volume; and wherein, the braided structure comprises an expanded shape comprising a proximal end portion (Figure 6; 58), a distal end portion (Figure 6; 56), and intermediate portion extended therebetween (Figure 6; 52), wherein the intermediate portion is generally cylindrical, with the intermediate portion being concave towards the interior volume (Figure 6; 52, circumferential surface is concave towards the interior volume), wherein the distal and proximal end portions are convex towards the interior volume, such that the proximal and distal hubs are inset into the interior volume (Column 12, Lines 29-38).
Concerning claim 42, the Kotula reference teaches the embolic device of claim 39, wherein at least some of the wires comprise a shape-memory alloy (Column 5, Lines 43-52).
Concerning claim 43, the Kotula reference teaches the embolic device of claim 42, wherein at least some of the wires comprise nitinol, which may be defined as a superelastic material (Column 5, Line 66 – Column 6, Line 15).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 31, 32, 34, 35, 36, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotula et al. (US 5846261, hereinafter Kotula) in view of Horton (US 5645558).
Concerning claims 31 and 34, the Kotula et al. prior art reference teaches an embolic device (Figure 6) comprising: a braid having an interior volume (Figure 6; 50) and comprising a plurality of woven filaments (Column 5, Lines 4-10, filaments = wire strands) that are secured relative to each other at proximal and distal end portions of the braid to form respective proximal and distal hubs (Figure 6; 60), the braid having an intermediate portion between the proximal and distal end portion (Figure 6; 52), wherein the proximal and distal hubs are disposed exterior to the interior volume and are inset towards the interior volume (Column 12, Lines 29-38); and wherein the embolic device comprises a radially constrained state configured for delivery through an elongate shaft in which the braid has a first length, and an expanded state in which the braid has a second length less than the first length (Figure 10 | Column 9, Lines 21-39; collapsed configuration may be elongated wherein the device is stretched, therein defining a first collapsed length longer than the second expanded length), but it does not specifically teach a diameter of the braid increasing towards the intermediate portion of the braid and decreasing towards the proximal and distal portions of the braid in the expanded state.
However, the Kotula reference teaches that different shapes of the device may be achieved by having different shape configurations of the mold elements used to manufacture the device (Kotula; Column 7, Lines 13-23), while the Horton reference teaches an embolic device formed of a wire braid, wherein the entire device achieves a globular shape when in an expanded state, therein defining a diameter that increases towards the intermediate portion of the braid and decreases towards the ends (Horton; Figure 1; 100 | Column 2, Lines 30-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the entire braid of the Kotula reference be a globular shape, therein defining a diameter that increases towards the intermediate portion of the braid and decreases towards the ends, as in the Horton reference to allow the device to be used to treat a specific physiological condition such as an aneurysm, or any other spherical vesicle or cavity that needs to be occluded (Horton; Column 3, Line 28 – Column 4, Line 9).
Concerning claim 32, the combination of the Kotula and Horton references as discussed above teaches the embolic device of claim 31, wherein the Kotula reference further teaches the braid being a single layer (Column 5, Lines 4-32).
Concerning claim 35, the combination of the Kotula and Horton references as discussed above teaches the embolic device of claim 31, wherein the Kotula reference further teaches the braid being self-expanding (Column 9, Lines 1-20).
Concerning claim 36, the combination of the Kotula and Horton references as discussed above teaches the embolic device of claim 31, wherein the Kotula reference further teaches the braid comprising a plurality of openings between each of the plurality of filaments (Figure 6; 50, wire braid defines openings between wires).
Concerning claim 41, the Kotula reference teaches the embolic device of claim 39, wherein the Kotula reference teaches that different shapes of the device may be achieved by having different shape configurations of the mold elements used to manufacture the device (Kotula; Column 7, Lines 13-23), but does not specifically teach the interior volume being generally spherical.
However, the Horton reference teaches an embolic device formed of a wire braid, wherein the entire device achieves a spherical shape when in an expanded state (Horton; Figure 1; 100 | Column 2, Lines 30-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the entire braid of the Kotula reference be a spherical shape, therein defining a generally spherical interior volume, as in the Horton reference to allow the device to be used to treat a specific physiological condition such as an aneurysm, or any other spherical vesicle or cavity that needs to be occluded (Horton; Column 3, Line 28 – Column 4, Line 9).
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotula et al. (US 5846261, hereinafter Kotula) in view of Horton (US 5645558) as applied to claims 31, 32, 34, 35, 36, and 41 above, and further in view of Naor et al. (US 2008/0255603, hereinafter Naor).
Concerning claim 33, the combination of the Kotula and Horton references as discussed above teaches the embolic device of claim 31, but does not specifically teach the plurality of woven filaments including first filaments having a first diameter and second filaments having a second diameter different than the first diameter.
However, the Naor reference teaches a vascular implant having a braided structure comprising a plurality of woven filaments (Figure 10; 50), wherein the reference states that the framework of the implant may include strands or wires of at least two different diameters, namely larger diameter strands imparting structure strength and smaller diameter wires producing the netlike mesh construction ([¶ 0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the plurality of woven filaments of the Kotula and Horton combination include first filaments having a first diameter and second filaments having a second diameter different than the first diameter as in the Naor reference to provide specific strands to provide structural strength and others to provide the netlike mesh construction (Naor; [¶ 0046])
Claims 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotula et al. (US 5846261, hereinafter Kotula) in view of Horton (US 5645558) as applied to claims 31, 32, 34, 35, 36, and 41 above, and further in view of Greenhalgh et al. (US 2008/0119886, hereinafter Greenhalgh).
Concerning claims 37 and 38, the combination of the Kotula and Horton references teaches the device of claim 31, but it does not teach the hubs being radiopaque.
However, Greenhalgh teaches an embolic device (Figure 2B; 10) comprising a braid having an interior volume (Figure 2B; 38) comprising a plurality of woven filaments ([¶ 0023]) that are secured relative to each other at proximal and distal ends ([¶ 0046]), and wherein the first and second ends of the braid are held together by a hub at the proximal end of the device (Figure 2A; 30, 32), wherein the reference states that any portion of the device can be comprised of radiopaque materials ([¶ 0042]), which would include the hub.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the hubs of the Kotula and Horton combination be radiopaque as in the Greenhalgh reference to allow for visualization of the position and location of the hubs of the embolic device (Greenhalgh; [¶ 0042])
Claims 44 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotula et al. (US 5846261, hereinafter Kotula) in view of Frid (US 2009/0192587).
Concerning claims 44 and 45, the Kotula reference teaches the device of claim 42, but does not teach at least some of the wires being drawn-filled tubes having a platinum core or gold core surrounded by an outer layer of Nitinol.
However, the Frid reference teaches an endoprosthesis with a single-layer braided structure, therein defining it in the same field of endeavor as the Kotula reference, wherein the wires of the braid may be made of platinum or gold core Nitinol DFT to allow the wire to be radiopaque (Frid; [¶ 0046-0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have at least some of the wires of the Kotula reference be platinum or gold core Nitinol DFT as in the Frid reference to allow at least portions of the braid to be radiopaque (Frid; [¶ 0046-0047]) to allow the devices to be viewed using x-ray medical imaging (Frid; [¶ 0028]).
Claims 46, 49, and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotula et al. (US 5846261, hereinafter Kotula) in view of Mazzocchi (US 2001/0000797)) and Frid (US 2009/0192587).
Concerning claim 46, the Kotula et al. prior art reference teaches an embolic device for treatment of a patient’s vasculature (Figure 6), the device comprising: a self-expandable braided structure comprising a single layer of a plurality of filaments defining an interior volume of the braided structure (Figure 6; 50 | Column 5, Lines 4-10), wherein the plurality of filaments are secured relative to each other via proximal and distal bands at proximal and distal end portions of the braided structure, respectively (Figure 6; 60), wherein the braided structure comprises a radially constrained state configured for delivery through a catheter, which is capable of being a microcatheter (Figure 10 | Column 9, Lines 21-39), and an expanded state in which the braided structure is longitudinally shortened relative to the radially constrained state (Column 9, Lines 21-39; collapsed configuration may be elongated wherein the device is stretched, therein defining a first collapsed length longer than the second expanded length) and in which the proximal and distal bands are inset towards the interior volume (Figure 7; 60), but it does not specifically teach the plurality of filaments comprising between 96 and 288 filaments and at least some of the plurality of filaments being composite filaments comprising a radiopaque core material surrounded circumferentially by Nitinol.
However, the Mazzocchi reference teaches an embolic device for treatment of a patient’s vasculature (Figure 5A; 60), the device comprising: a self-expandable braided structure comprising a single layer of a plurality of filaments defining an interior volume of the braided structure ([¶ 0025-0026]), wherein the plurality of filaments are secured relative to each other via proximal and distal bands at proximal and distal end portions of the braided structure (Figure 5A; 15), wherein the plurality of filaments comprises 144 filaments ([¶ 0027]), which is between 96 and 288 filaments.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the plurality of filaments of the Kotula reference comprise 144 filaments as in the Mazzocchi reference given this is a known number of strands that may be used for forming an occluding device using a tubular braided structure (Mazzocchi; [¶ 0027]).
Furthermore, the Frid reference teaches an endoprosthesis with a single-layer braided structure, therein defining it in the same field of endeavor as the Kotula reference, wherein the wires of the braid may be made of platinum or gold core Nitinol DFT to allow the wire to be radiopaque (Frid; [¶ 0046-0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have at least some of the wires of the Kotula reference be platinum or gold core Nitinol DFT as in the Frid reference to allow at least portions of the braid to be radiopaque (Frid; [¶ 0046-0047]) to allow the devices to be viewed using x-ray medical imaging (Frid; [¶ 0028]).
Concerning claim 49, the combination of the Kotula, Mazzocchi, and Frid references as discussed above teaches the embolic device of claim 46, wherein the Kotula reference further teaches the self-expandable braided structure including an intermediate portion being generally cylindrical (Figure 6; 52).
Concerning claim 50, the combination of the Kotula, Mazzocchi, and Frid references as discussed above teaches the embolic device of claim 46, wherein the Kotula reference further teaches the braided structure being self-expanding (Column 9, Lines 1-20).
Claims 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotula et al. (US 5846261, hereinafter Kotula) in view of Mazzocchi (US 2001/0000797)) and Frid (US 2009/0192587) as applied to claims 46, 49, and 50 above, and further in view of Naor et al. (US 2008/0255603, hereinafter Naor).
Concerning claim 47, the combination of the Kotula, Mazzocchi, and Frid references as discussed above teaches the embolic device of claim 46, but does not specifically teach the plurality of woven filaments including first filaments having a first diameter and second filaments having a second diameter different than the first diameter.
However, the Naor reference teaches a vascular implant having a braided structure comprising a plurality of woven filaments (Figure 10; 50), wherein the reference states that the framework of the implant may include strands or wires of at least two different diameters, namely larger diameter strands imparting structure strength and smaller diameter wires producing the netlike mesh construction ([¶ 0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the plurality of woven filaments of the Kotula, Mazzocchi, and Frid combination include first filaments having a first diameter and second filaments having a second diameter different than the first diameter as in the Naor reference to provide specific strands to provide structural strength and others to provide the netlike mesh construction (Naor; [¶ 0046])
Claims 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotula et al. (US 5846261, hereinafter Kotula) in view of Mazzocchi (US 2001/0000797)) and Frid (US 2009/0192587) as applied to claims 46, 49, and 50 above, and further in view of Horton (US 5645558).
Concerning claim 48, the combination of the Kotula, Mazzocchi, and Frid references as discussed above teaches the embolic device of claim 46, but does not specifically teach the braided structure having a generally globular shape in the expanded state.
However, the Kotula reference teaches that different shapes of the device may be achieved by having different shape configurations of the mold elements used to manufacture the device (Kotula; Column 7, Lines 13-23), while the Horton reference teaches an embolic device formed of a wire braid, wherein the entire device achieves a globular shape when in an expanded state, therein defining a diameter that increases towards the intermediate portion of the braid and decreases towards the ends (Horton; Figure 1; 100 | Column 2, Lines 30-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the entire braid of the Kotula, Mazzocchi, and Frid combination be a globular shape, as in the Horton reference to allow the device to be used to treat a specific physiological condition such as an aneurysm, or any other spherical vesicle or cavity that needs to be occluded (Horton; Column 3, Line 28 – Column 4, Line 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Forber reference (US 5925060) teaches a self-expanding braided structure for an occlusion structure having proximal and distal hubs and a globular shape (Figure 1); the Amplatz et al. reference (US 2005/0228434) teaches a multi-layer braided structure for an occlusive device which includes distal and proximal hubs (Figure 3); the Freudenthal reference (US 2006/0224183) teaches a braided implantable structure (Figure 1); and the Glimsdale et al. reference (US 2009/0099647) teaches a self-expandable braided structure for an embolic device including inset distal and proximal hubs (Figure 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/28/2022